DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 14, 18, and 31 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    519
    479
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    95
    388
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    591
    512
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    43
    506
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    44
    559
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    48
    510
    media_image7.png
    Greyscale


As a result of amendment, claim 1, the sole independent claim pending, now requires:
differentially detecting the presence of the detector species produced in step b) due to its spatial positioning on the solid material, wherein the presence of the detector species indicates the presence of the target nucleic acid in said sample.

It is noted with particularity that the claimed method is not limited to any particular “solid material”.  Applicant, at page 26, lines 33-40, of the disclosure, provides the following guidance as to solid materials.  As disclosed therein:
Further, a wide range of shapes, sizes and forms of such solid materials are available, including beads, resins, surface-coated plates, slides and capillaries. Examples of such solid materials used for covalent attachment of oligonucleotides include, without limitation: glass slides, glass beads, ferrite core polymer-coated magnetic microbeads, silica micro-particles or magnetic silica micro-particles, silica-based capillary microtubes, 3D-reactive polymer slides, microplate wells, polystyrene beads, poly(lactic) acid (PLA)
particles, poly(methyl methacrylate) (PMMA) micro-particles, controlled pore glass resins, graphene oxide surfaces and functionalised agarose or polyacrylamide surfaces.

As seen in claim 1, step b) ii., the binding of the probe to the “solid material” fairly encompasses any “attachment moiety that permits its attachment to a solid material”.  It stands to reason that in a multiplexed assay, one would not be able to identify which probe(s) have become bound to a target sequence as the “attachment moiety” is not unique.  In contrast, the disclosure teaches at page 25, lines 1-3:
In contrast in the present method, the detector species is particularly amenable to multiplex detection, by virtue of the use of location specific hybridisation based detection.  (Emphasis added)

It stands to reason that if one is using 2 or more “second oligonucleotide probe” and that they can bind to any location on the surface of the “solid material”, e.g., biotin binding to a streptavidin coated support, one would not be able to determine which probe bound where on the support.  Likewise, if one were to use a bead, and there are two different capture probes being used and which hybridize to a capture sequence on the bead, microbead/particle, one would not necessarily be able to identify which bound where on the surface of a bead, microbead/particle, etc., as there is no reference point that one could use to distinguish one probe from the other. 

Assuming arguendo that one were to utilize a flat surface, and that there is a visual reference feature available, but one is not detecting hybridization by use of any detectable label, e.g., a fluorescent label, but rather, is looking for an “electrical signal” (claim 14), one would not be able to identify from which probe the “electrical signal” originated.  Likewise, if the method is one where “the presence of the detector species is detected by a nucleic acid lateral flow” (claim 18) one would not be able to identify which probe-target combination(s) is/are present.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Response to argument
Acknowledgement is made of applicant’s representative’s traversal of the prior rejection of claims under 35 USC 112(a) for not satisfying the enablement requirement s found at pages 13-20 of the response of 23 August 2022. 
At page 20 of the response said representative asserts:
In response, Applicant notes that claim 31 recites a method according to claim 1, “wherein the presence of two or more different target nucleic acids of defined sequence are detected in the same sample.” Since the second probe, according to claim 1, is
attached to or attachable to a solid support, there is no need to use different detection moieties in a multiplex embodiment of the invention because different detector species are detected through their spatial positioning (or localization) on a solid material (see the Specification, for example page 27, line 17 to page 28, line 6). This is performed just as easily with a method that utilizes electrochemical detection as with any other detection method, e.g. nucleic acid lateral flow, using an electrochemical probe and/or an electrochemical array (see the Specification, for example page 24, lines 19-22 and page 27, line 42 to page 28, line 2).

The above argument has been considered and has not been found persuasive.  As noted above, the disclosure teaches at page 25, lines 1-3:
In contrast in the present method, the detector species is particularly amenable to multiplex detection, by virtue of the use of location specific hybridisation based detection.  (Emphasis added)

While the method of claim 1 has been amended so to recite the limitation of “differentially detecting the presence of the detector species produced in step b) due to its spatial positioning on the solid material”, the claimed method is not limited to the binding of probes in a location-specific manner.  As seen in claim 1, step b) ii., the “second oligonucleotide probe… is attached to a solid material or to an attachment moiety that permits its attachment to a solid support”.  For purposes of examination, the use of an “attachment moiety” has been construed as encompassing the use of streptavidin-coated beads to which the various versions of the second probe can and will bind in a random manner, therein inhibiting one from identifying which probe bound where.  Assuming arguendo that one were to utilize a flat surface, and that there is a visual reference feature available, but one is not detecting hybridization by use of any detectable label, e.g., a fluorescent label, but rather, is looking for an “electrical signal” (claim 14), one would not be able to identify from which probe the “electrical signal” originated.  Likewise, if the method is one where “the presence of the detector species is detected by a nucleic acid lateral flow” (claim 18) one would not be able to identify which probe-target combination(s) is/are present.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3-6, 8, 9, 11, 13-16, 18-22, 24-26, 28, 30-35, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634